UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam International Value Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (98.8%) (a) Shares Value Aerospace and defense (2.1%) Airbus Group SE (France) 35,016 $2,079,810 BAE Systems PLC (United Kingdom) 200,569 1,361,708 Airlines (1.1%) Japan Airlines Co., Ltd. (Japan) 54,500 1,923,978 Automobiles (5.2%) Daimler AG (Registered Shares) (Germany) 26,264 1,903,851 Nissan Motor Co., Ltd. (Japan) 324,500 2,989,121 Toyota Motor Corp. (Japan) 44,900 2,640,765 Yamaha Motor Co., Ltd. (Japan) 58,900 1,187,950 Banks (16.0%) Banco de Sabadell SA (Spain) 578,885 1,063,336 Bank of Ireland (Ireland) (NON) 4,541,831 1,768,124 Bank of Queensland, Ltd. (Australia) 286,005 2,338,571 Barclays PLC (United Kingdom) 460,138 1,701,154 DNB ASA (Norway) 69,868 910,519 ING Groep NV GDR (Netherlands) 403,929 5,734,050 Lloyds Banking Group PLC (United Kingdom) 1,042,602 1,188,538 Metro Bank PLC (acquired 1/15/14, cost $657,552) (Private) (United Kingdom) (F) (RES) (NON) 30,891 746,517 Mizuho Financial Group, Inc. (Japan) 760,900 1,429,242 Natixis SA (France) 196,210 1,084,099 Permanent TSB Group Holdings PLC (Ireland) (NON) 285,766 1,519,422 Shinsei Bank, Ltd. (Japan) 660,000 1,363,302 Skandinaviska Enskilda Banken AB (Sweden) 122,635 1,310,647 Sumitomo Mitsui Financial Group, Inc. (Japan) 72,700 2,767,507 Virgin Money Holdings UK PLC (United Kingdom) (NON) 321,320 1,881,810 Beverages (1.0%) Anheuser-Busch InBev SA/NV (Belgium) 15,302 1,625,288 Building products (0.7%) Compagnie De Saint-Gobain (France) 27,623 1,199,935 Capital markets (1.5%) Credit Suisse Group AG (Switzerland) 52,240 1,256,774 UBS Group AG (Switzerland) 72,161 1,337,224 Chemicals (1.0%) Akzo Nobel NV (Netherlands) 25,436 1,653,611 Communications equipment (1.0%) Alcatel-Lucent (France) (NON) 477,226 1,756,967 Construction and engineering (1.8%) Vinci SA (France) 45,981 2,923,813 Construction materials (0.6%) CRH PLC (Ireland) 39,655 1,049,015 Diversified financial services (1.9%) Challenger, Ltd. (Australia) 403,081 2,026,463 Eurazeo SA (France) 17,686 1,176,853 Diversified telecommunication services (3.5%) BCE, Inc. (Canada) 30,000 1,227,876 Com Hem Holding AB (Sweden) 87,189 729,181 Spark New Zealand, Ltd. (New Zealand) 704,341 1,342,536 Telecom Italia SpA RSP (Italy) 1,432,318 1,469,908 Telstra Corp., Ltd. (Australia) 293,411 1,158,310 Electric utilities (1.1%) SSE PLC (United Kingdom) 80,309 1,821,293 Food and staples retail (1.0%) Seven & i Holdings Co., Ltd. (Japan) 30,000 1,374,528 WM Morrison Supermarkets PLC (United Kingdom) 147,320 371,139 Food products (3.2%) Barry Callebaut AG (Switzerland) 1,259 1,371,612 Kerry Group PLC Class A (Ireland) 27,327 2,054,907 Nestle SA (Switzerland) 26,597 2,002,927 Gas utilities (1.2%) Tokyo Gas Co., Ltd. (Japan) 423,000 2,056,223 Household durables (1.2%) Panasonic Corp. (Japan) 193,500 1,964,425 Household products (0.5%) Henkel AG & Co. KGaA (Preference) (Germany) 8,075 829,673 Industrial conglomerates (1.6%) Siemens AG (Germany) 30,506 2,725,505 Insurance (8.8%) ACE, Ltd. 17,086 1,766,692 Admiral Group PLC (United Kingdom) 25,572 582,187 AIA Group, Ltd. (Hong Kong) 355,000 1,848,323 Allianz SE (Germany) 8,229 1,289,775 AXA SA (France) 107,458 2,608,774 Intact Financial Corp. (Canada) 22,200 1,559,074 Prudential PLC (United Kingdom) 154,005 3,255,752 SCOR SE (France) 50,673 1,820,047 Media (3.1%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 65,674 835,633 Liberty Global PLC Ser. C (United Kingdom) (NON) 37,800 1,550,556 Liberty Global PLC LiLAC Class C (United Kingdom) (NON) 1,950 66,768 WPP PLC (United Kingdom) 132,066 2,750,251 Metals and mining (0.8%) BHP Billiton, Ltd. (Australia) 57,568 907,946 Glencore PLC (United Kingdom) 311,879 434,603 Lonmin PLC (United Kingdom) (NON) 3,365 829 Multi-utilities (2.3%) Centrica PLC (United Kingdom) 293,428 1,019,658 RWE AG (Germany) 65,958 747,339 Veolia Environnement SA (France) 87,389 2,002,636 Oil, gas, and consumable fuels (7.8%) BG Group PLC (United Kingdom) 99,089 1,428,836 EnCana Corp. (Canada) 136,500 878,632 Genel Energy PLC (United Kingdom) (NON) 113,974 479,423 Royal Dutch Shell PLC Class A (United Kingdom) 245,126 5,820,697 Suncor Energy, Inc. (Canada) 100,200 2,679,759 Total SA (France) 38,832 1,750,744 Personal products (0.3%) Asaleo Care, Ltd. (Australia) 386,616 487,073 Pharmaceuticals (9.7%) Astellas Pharma, Inc. (Japan) 229,300 2,976,792 AstraZeneca PLC (United Kingdom) 43,471 2,758,815 Bayer AG (Germany) 17,489 2,235,238 Novartis AG (Switzerland) 19,075 1,757,089 Sanofi (France) 69,148 6,587,428 Professional services (0.4%) Recruit Holdings Co., Ltd. (Japan) 21,700 652,752 Real estate investment trusts (REITs) (1.7%) Hibernia REIT PLC (Ireland) 1,284,688 1,819,618 Japan Hotel REIT Investment Corp (Japan) 1,658 1,058,214 Real estate management and development (3.1%) Hang Lung Group, Ltd. (Hong Kong) 342,000 1,163,585 Mitsubishi Estate Co., Ltd. (Japan) 57,000 1,168,235 Mitsui Fudosan Co., Ltd. (Japan) 64,000 1,760,045 Sumitomo Realty & Development Co., Ltd. (Japan) 36,000 1,149,931 Software (0.9%) Nintendo Co., Ltd. (Japan) 8,600 1,452,899 Technology hardware, storage, and peripherals (2.3%) Casetek Holdings, Ltd. (Taiwan) 144,000 617,421 Lenovo Group, Ltd. (China) 1,366,000 1,159,869 Samsung Electronics Co., Ltd. (South Korea) 2,146 2,063,801 Thrifts and mortgage finance (0.7%) Home Capital Group, Inc. (Canada) (S) 49,900 1,197,675 Tobacco (2.9%) Japan Tobacco, Inc. (Japan) 76,200 2,370,416 Philip Morris International, Inc. 30,700 2,435,431 Trading companies and distributors (2.6%) ITOCHU Corp. (Japan) 95,500 1,012,949 Mitsubishi Corp. (Japan) 114,500 1,882,533 Wolseley PLC (United Kingdom) 23,636 1,382,688 Transportation infrastructure (1.4%) Aena SA (Spain) (NON) 13,603 1,502,166 Sumitomo Warehouse Co., Ltd. (The) (Japan) 167,000 809,127 Wireless telecommunication services (2.8%) KDDI Corp. (Japan) 64,900 1,453,392 Vodafone Group PLC (United Kingdom) 1,015,660 3,211,556 Total common stocks (cost $167,981,802) U.S. TREASURY OBLIGATIONS (0.4%) (a) Principal amount Value U.S. Treasury Notes 2.000%, February 15, 2025 (i) $300,000 $299,583 1.000%, May 31, 2018 (i) 183,000 184,307 1.000%, May 31, 2018 (i) 120,000 120,612 Total U.S. treasury Obligations (cost $604,502) SHORT-TERM INVESTMENTS (1.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 1,115,400 $1,115,400 Putnam Short Term Investment Fund 0.13% (AFF) Shares 1,075,512 1,075,512 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 70,000 70,000 U.S. Treasury Bills 0.02%, October 15, 2015 (SEGSF) $256,000 255,998 U.S. Treasury Bills 0.02%, October 8, 2015 (SEGSF) 388,000 387,999 U.S. Treasury Bills 0.01%, October 1, 2015 70,000 70,000 Total short-term investments (cost $2,974,909) TOTAL INVESTMENTS Total investments (cost $171,561,213) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $148,863,193) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/21/15 $4,997,097 $5,510,201 $(513,104) British Pound Buy 12/16/15 2,168,609 2,195,174 (26,565) British Pound Sell 12/16/15 2,168,609 2,201,805 33,196 Canadian Dollar Sell 10/21/15 670,668 681,857 11,189 Euro Buy 12/16/15 622,065 632,301 (10,236) Japanese Yen Buy 11/18/15 641,591 620,570 21,021 Japanese Yen Sell 11/18/15 641,591 643,107 1,516 Barclays Bank PLC Canadian Dollar Sell 10/21/15 1,435,895 1,547,886 111,991 Euro Sell 12/16/15 674,202 720,173 45,971 Hong Kong Dollar Buy 11/18/15 2,528,087 2,526,740 1,347 Japanese Yen Buy 11/18/15 1,945,554 1,881,932 63,622 Japanese Yen Sell 11/18/15 1,945,554 1,950,192 4,638 Singapore Dollar Buy 11/18/15 1,749,386 1,805,082 (55,696) Swiss Franc Buy 12/16/15 1,344,418 1,346,940 (2,522) Swiss Franc Sell 12/16/15 1,344,418 1,339,710 (4,708) Citibank, N.A. British Pound Buy 12/16/15 1,104,569 1,117,936 (13,367) British Pound Sell 12/16/15 1,104,569 1,121,561 16,992 Danish Krone Buy 12/16/15 1,306,734 1,300,208 6,526 Euro Sell 12/16/15 4,548,345 4,604,765 56,420 Japanese Yen Buy 11/18/15 26,191 25,333 858 Japanese Yen Sell 11/18/15 26,191 26,255 64 Credit Suisse International Australian Dollar Buy 10/21/15 438,582 437,029 1,553 Australian Dollar Sell 10/21/15 438,582 476,622 38,040 British Pound Buy 12/16/15 2,905,845 2,950,542 (44,697) British Pound Sell 12/16/15 2,905,845 2,941,094 35,249 Canadian Dollar Buy 10/21/15 97,779 98,591 (812) Canadian Dollar Sell 10/21/15 97,779 103,840 6,061 Euro Buy 12/16/15 3,281,056 3,322,049 (40,993) Euro Sell 12/16/15 3,281,056 3,285,574 4,518 Japanese Yen Buy 11/18/15 1,549,689 1,498,981 50,708 Japanese Yen Sell 11/18/15 1,549,689 1,557,040 7,351 Norwegian Krone Buy 12/16/15 954,896 987,544 (32,648) Swedish Krona Buy 12/16/15 2,218,793 2,208,726 10,067 Swiss Franc Buy 12/16/15 1,705,241 1,707,920 (2,679) Swiss Franc Sell 12/16/15 1,705,241 1,699,354 (5,887) Deutsche Bank AG British Pound Buy 12/16/15 1,249,143 1,268,100 (18,957) British Pound Sell 12/16/15 1,249,143 1,264,271 15,128 Canadian Dollar Sell 10/21/15 695,095 737,931 42,836 Euro Buy 12/16/15 246,029 246,409 (380) Euro Sell 12/16/15 246,029 249,087 3,058 Goldman Sachs International Japanese Yen Buy 11/18/15 1,559,643 1,451,915 107,728 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 160,498 174,323 (13,825) Australian Dollar Sell 10/21/15 160,498 159,932 (566) British Pound Buy 12/16/15 2,137,758 2,163,684 (25,926) British Pound Sell 12/16/15 2,137,758 2,170,484 32,726 Canadian Dollar Sell 10/21/15 1,168,257 1,273,608 105,351 Euro Buy 12/16/15 466,325 466,974 (649) Euro Sell 12/16/15 466,325 472,122 5,797 JPMorgan Chase Bank N.A. British Pound Buy 12/16/15 5,654,716 5,724,078 (69,362) Canadian Dollar Buy 10/21/15 165,513 175,748 (10,235) Canadian Dollar Sell 10/21/15 165,513 166,877 1,364 Euro Buy 12/16/15 711,459 712,483 (1,024) Euro Sell 12/16/15 711,459 720,300 8,841 Japanese Yen Buy 11/18/15 143,587 138,882 4,705 Japanese Yen Sell 11/18/15 143,587 143,938 351 New Zealand Dollar Sell 10/21/15 1,068,123 1,119,680 51,557 Norwegian Krone Buy 12/16/15 266,565 274,851 (8,286) Norwegian Krone Sell 12/16/15 266,565 275,494 8,929 Singapore Dollar Buy 11/18/15 571,670 566,876 4,794 South Korean Won Sell 11/18/15 2,291,661 2,333,648 41,987 Swedish Krona Buy 12/16/15 1,468,767 1,462,454 6,313 Swedish Krona Sell 12/16/15 1,468,767 1,460,371 (8,396) Swiss Franc Buy 12/16/15 829,574 831,554 (1,980) Swiss Franc Sell 12/16/15 829,574 826,657 (2,917) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/21/15 496,008 538,989 (42,981) Australian Dollar Sell 10/21/15 496,008 494,210 (1,798) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 2,426,959 2,418,767 8,192 Australian Dollar Sell 10/21/15 2,426,959 2,616,056 189,097 British Pound Sell 12/16/15 1,018,520 1,033,280 14,760 Canadian Dollar Sell 10/21/15 490,470 520,780 30,310 Euro Sell 12/16/15 1,072,167 1,094,026 21,859 Hong Kong Dollar Buy 11/18/15 43,160 43,158 2 Hong Kong Dollar Sell 11/18/15 43,160 43,139 (21) Israeli Shekel Buy 10/21/15 900,473 937,430 (36,957) Japanese Yen Buy 11/18/15 1,414,249 1,368,077 46,172 Japanese Yen Sell 11/18/15 1,414,249 1,417,903 3,654 Swedish Krona Buy 12/16/15 1,589,041 1,580,565 8,476 Swedish Krona Sell 12/16/15 1,589,041 1,582,599 (6,442) Swiss Franc Buy 12/16/15 3,896,826 3,884,500 12,326 Swiss Franc Sell 12/16/15 3,896,826 3,903,170 6,344 UBS AG Australian Dollar Buy 10/21/15 520,408 546,630 (26,222) Australian Dollar Sell 10/21/15 520,408 518,512 (1,896) British Pound Buy 12/16/15 2,328,910 2,357,086 (28,176) British Pound Sell 12/16/15 2,328,910 2,364,474 35,564 Canadian Dollar Sell 10/21/15 1,049,348 1,114,045 64,697 Euro Buy 12/16/15 52,920 52,989 (69) Euro Sell 12/16/15 52,920 53,585 665 Swiss Franc Buy 12/16/15 2,778,552 2,785,264 (6,712) WestPac Banking Corp. Australian Dollar Buy 10/21/15 866,997 942,126 (75,129) Australian Dollar Sell 10/21/15 866,997 863,797 (3,200) British Pound Buy 12/16/15 3,368,754 3,420,696 (51,942) British Pound Sell 12/16/15 3,368,754 3,409,622 40,868 Canadian Dollar Sell 10/21/15 1,629,356 1,694,313 64,957 Euro Buy 12/16/15 2,706,989 2,740,652 (33,663) Euro Sell 12/16/15 2,706,989 2,710,953 3,964 Japanese Yen Buy 11/18/15 6,957,753 6,974,995 (17,242) Japanese Yen Sell 11/18/15 6,957,753 6,729,440 (228,313) Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $167,673,379. (b) The aggregate identified cost on a tax basis is $171,840,479, resulting in gross unrealized appreciation and depreciation of $20,094,225 and $22,743,614, respectively, or net unrealized depreciation of $2,649,389. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $746,517, or 0.4% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $465,515 $9,038,356 $8,428,359 $413 $1,075,512 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,154,000, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,051,182. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $819,849 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 22.3% United Kingdom 20.2 France 14.9 Germany 5.8 Ireland 4.9 Switzerland 4.6 Canada 4.5 Netherlands 4.4 Australia 4.1 United States 3.6 Spain 2.0 Hong Kong 1.8 South Korea 1.2 Sweden 1.2 Belgium 1.0 Italy 0.9 New Zealand 0.8 China 0.7 Norway 0.5 Other 0.6 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $141,042 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $827,462 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $493,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $1,617,324 $14,271,996 $— Consumer staples 2,435,431 12,487,563 — Energy 3,558,391 9,479,700 — Financials 4,523,441 51,382,121 746,517 Health care — 16,315,362 — Industrials — 19,456,964 — Information technology — 7,050,957 — Materials — 4,046,004 — Telecommunication services 1,227,876 9,364,883 — Utilities — 7,647,149 — Total common stocks U.S. treasury obligations $— $604,502 $— Short-term investments 1,145,512 1,829,397 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $45,090 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,522,270 $1,477,180 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$159,900,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 66,922 227,569 80,860 153,547 61,022 107,728 143,874 128,841 — 341,192 100,926 109,789 1,522,270 Total Assets $66,922 $227,569 $80,860 $153,547 $61,022 $107,728 $143,874 $128,841 $— $341,192 $100,926 $109,789 $1,522,270 Liabilities: Forward currency contracts# 549,905 62,926 13,367 127,716 19,337 — 40,966 102,200 44,779 43,420 63,075 409,489 1,477,180 Total Liabilities $549,905 $62,926 $13,367 $127,716 $19,337 $— $40,966 $102,200 $44,779 $43,420 $63,075 $409,489 $1,477,180 Total Financial and Derivative Net Assets $(482,983) $164,643 $67,493 $25,831 $41,685 $107,728 $102,908 $26,641 $(44,779) $297,772 $37,851 $(299,700) $45,090 Total collateral received (pledged)##† $(482,983) $164,643 $— $— $— $107,728 $102,908 $26,641 $— $297,772 $— $— Net amount $— $— $67,493 $25,831 $41,685 $— $— $— $(44,779) $— $37,851 $(299,700) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
